As filed with the Securities and Exchange Commission on July 1, 2014 Registration Nos.033-33419 811-06130 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933[] Pre-Effective Amendment No. [] Post-Effective Amendment No. 40 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940[] Amendment No.42 [X] FIRST INVESTORS LIFE VARIABLE ANNUITY FUND C (Exact Name of Registrant) FIRST INVESTORS LIFE INSURANCE COMPANY (Name of Depositor) 40 Wall Street, New York, New York 10005 (Address of Depositor's Principal Executive Offices) (212) 858-8200 (Depositor's Telephone Number, including Area Code) Carol E. Springsteen First Investors Life Insurance Company 40 Wall Street New York, New York 10005 (Name and Address of Agent for Service) Copies of all communications to: K&L Gates LLP 1treet, NW Washington, DC20006-1600 Attn: Diane Ambler, Esq. Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this Post-Effective Amendment to the Registration Statement. It is proposed that this filing will become effective (check the appropriate box): x Immediately upon filing pursuant to paragraph (b) of Rule 485 o On (date) pursuant to paragraph (b) of Rule 485 o 60 days after filing pursuant to paragraph (a)(1) of Rule 485 o On (date) pursuant to paragraph (a)(1) of Rule 485 If appropriate, check the following box: o This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered:Units of interest in First Investors Life Variable Annuity Fund C under individual flexible premium deferred variable annuity contracts. SUPPLEMENT DATED JULY 1, 2014 To the Prospectus dated May 1, 2014 For The Tax Tamer I Issued by First Investors Life Insurance Company Through First Investors Life Variable Annuity Fund C This supplement updates certain information contained in the prospectus and should be attachedto the prospectus and retained for future reference. The purpose of this supplement is to make changes to your prospectus regarding the Subaccounts available under your Contract.Effective July 1, 2014, your Contract will offer one additional Subaccount corresponding to a Fund of the Life Series Funds, the Limited Duration High Quality Bond Fund.The updates to your prospectus reflecting this change are described below with references to those parts of the prospectus modified by this supplement. 1.In the “Historical Accumulation Unit Information” section on page 3 of the prospectus, the following is added to the end of the first paragraph: Effective July 1, 2014, the Limited Duration High Quality Bond Fund was added as a Subaccount of Separate Account C, and thus has no prior historical Accumulation Unit values or Accumulation Units outstanding.Such information will be included when this Subaccount has historical performance to report. 2.In the “Summary of Risks and Rewards of the Contract” section on page 6 of the prospectus, the first bullet point is deleted in its entirety and replaced with the following: There are 13 Subaccounts available under the Contract, each with different investment objectives, policies and risks allowing for investment diversification. Each Subaccount invests in a corresponding Fund of the Life Series Funds. 3.In “The Life Series Funds” section on page 8 of the prospectus, the second sentence in the first paragraph is deleted in its entirety and replaced with the following: The Life Series Funds consists of 13 separate series (“Funds”), all of which are available to Contractowners of Separate Account C. 4.In “The Life Series Funds” section on page 9 of the prospectus, the table is deleted in its entirety and replaced with the following: Fund Investment Objective Cash Management Fund High rate of current income consistent with the preservation of capital and maintenance of liquidity. Equity Income Fund Total return. Fund For Income High current income. Government Fund A significant level of current income which is consistent with security and liquidity of principal. Growth & Income Fund Long-term growth of capital and current income. International Fund Long-term capital growth. Investment Grade Fund A maximum level of income consistent with investment in investment grade debt securities. Limited Duration High Quality Bond Fund Current income consistent with low volatility of principal. Opportunity Fund Long-term capital growth. Select Growth Fund Long-term growth of capital. Fund Investment Objective Special Situations Fund Long-term growth of capital. Target Maturity 2015 Fund A predictable compounded investment return for those who hold their Fund shares until the Fund’s maturity, consistent with preservation of capital. Total Return Fund High, long-term total investment return consistent with moderate investment risk. 5.In the “How the Contract Works” section on page 10 of the prospectus, the third sentence of the second paragraph is deleted in its entirety and replaced with the following: You are permitted to allocate Your Purchase Payments in up to 5 of 13 available Subaccounts We offer under the Contract, as long as each allocation is at least 10% of the Purchase Payment. 6.In the “Allocation of Purchase Payments to Subaccounts” section on page 10 of the prospectus, the first sentence is deleted in its entirety and replaced with the following: When You purchase a Contract You may select a percentage allocation among up to 5 of the 13 Subaccounts. ***** Investors Should Retain this Supplement for Future Reference FILTT10714 SUPPLEMENT DATED JULY 1, 2014 TO THE STATEMENT OF ADDITIONAL INFORMATION FOR THE FIRST INVESTORS LIFE VARIABLE ANNUITY FUND C FIRST INVESTORS LIFE VARIABLE ANNUITY FUND D INDIVIDUAL VARIABLE ANNUITY CONTRACTS OFFERED BY FIRST INVESTORS LIFE INSURANCE COMPANY DATED MAY 1, 2014 The chart under the heading “General Description” at page 2-3 of the SAI is deleted in its entirety and replaced with the following: Name FIL Office Principal Occupation for Last Five Years Carol Lerner Brown Secretary Assistant Secretary FIC since 1989; Secretary FIL and FIMCO since 1989; Secretary FICC 1989-2011, Assistant Secretary FICC since 2011; Secretary ADM since 1989; and Secretary First Investors Advisory Services, LLC since 2012. Craig D. Cloyed Director Director FIL and FICC since 2012; President and Director Calvert Investment Distributors, Inc. from 1998 to March 2012. William H. Drinkwater Senior Vice President and Chief Actuary Senior Vice President and Chief Actuary FIL since 2003. Lawrence M. Falcon Senior Vice President and Comptroller Senior Vice President and Comptroller FIL since 1990. Francis X. Gannon Chief Financial Officer and Treasurer Chief Financial Officer and Treasurer FIL, FIC, ADM and FICC since 2013; Chief Financial Officer FIMCO since 2013; Chief Financial Officer First Investors Advisory Services, LLC since 2013; Principal FX Capital LLC 2009-2013; Corporate Comptroller AlliedBarton 2010-2011; and Director Jefferson Wells International 2008-2009. Anthony M. Garcia Director President and Chief Executive Officer Foresters since 2014; Chairman and Director FICC since 2014; Director FIL since 2014; President Western & Southern Agency Group 2012-2014; and President and Chief Executive Officer TIAA-CREF Life Insurance Company 2009-2012. Steven Guterman Director Director FIL and FICC since 2012; Chief Executive Officer InstantLabs Medical Diagnostics Corp. since 2010; and Senior Managing Director AIG Investments 2001-2009. Jason Helbraun Assistant Vice President Assistant Vice President FIL since 2006. William M. Lipkus Chairman and Director President, First Investors Family of Funds since June 2014; Chief Executive Officer, President and Director since 2012, Chief Administrative Officer 2012-2014, Treasurer 1999-2013 and Chief Financial Officer 1997-2013 of FICC; Chairman since 2012, Director since 2007, Chief Administrative Officer 2012-2014, and Chief Financial Officer 1998-2013 of FIMCO; Chairman since 2012, Director since 2011, Chief Administrative Officer 2012-2014, Treasurer and Chief Financial Officer 1998-2013 of FIC; Chairman since 2012, Director since 2007 , Chief Administrative Officer 2012-2014, Treasurer and Chief Financial Officer 1998-2013 of Administrative Data Management Corp.; Chairman and Director since 2012, Chief Administrative Officer 2012-2014, Vice President 1996- 2014, Treasurer and Chief Financial Officer 1996-2013 of FIL; and Chairman and Member of Board of Managers since 2012, Chief Financial Officer 2012-2013 of First Investors Advisory Services, LLC. Martha E. Marcon Director Director Foresters Life Insurance Company since 2013; Director FIL and FICC since 2011; Director Foresters since 2009; Director Mercury General Corp. 2008-present; and Director NIA Group 2006-present. Loretta McCarthy Director Director FIL and FICC since 2012; Managing Director and Co-Leader at New York Forum Golden Seeds, LLC since 2005; and Principal McCarthy Group, LLC since 2002. Glen Mueller Vice President and Chief Underwriter Vice President and Chief Underwriter FIL since 2005. David Schimmel Vice President Vice President since 2011and Assistant Vice President 2006-2011 of FIL. John Shey Assistant Vice President Assistant Vice President FIL since 2006. Carol E. Springsteen President, and Director President and Director FIL since 2003; and Member of Board of Managers, First Investors Advisory Services, LLC since 2012. ***** Investors Should Retain this Supplement for Future Reference FILSAICD0714 FIRST INVESTORS LIFE VARIABLE ANNUITY FUND C PART C:OTHER INFORMATION Item 24. Financial Statements and Exhibits (a) Financial Statements: The financial statements for the period ended December 31, 2013 for First Investors Life Insurance Company and First Investors Life Variable Annuity Fund C are included in Part B of this Registration Statement. (b) Exhibits: 1. Resolution of the Board of Directors of First Investors Life Insurance Company establishing Separate Account C. /1/ 2. Not applicable. 3. Distribution Contracts: (a) Underwriting Agreement between First Investors Life Insurance Company, First Investors Life Variable Annuity Fund C and First Investors Corporation. /3/ (b) Specimen Variable Annuity Dealer Agreement between First Investors Corporation and dealers. /1/ 4. Specimen Individual Variable Annuity Contract issued by First Investors Life Insurance Company for participation in Separate Account C./1/ 5. Form of application used with Individual Variable Annuity Contracts provided in response to (4) above. /1/ 6. (a) (1) Declaration of Intention and Charter of First Investors Life Insurance Company./1/ (2) Certificate of Amendment./1/ (3) Certificate of Amendment./1/ (4) Certificate of Amendment./1/ (5) Certificate of Amendment./1/ (b) By-laws of First Investors Life Insurance Company. /1/ 7. Not applicable. 8. Not applicable. 9. Opinion of and consent of counsel./2/ (a)Consents of Independent Public Accountants./5/ (b)Exemptive Order. /1/ Not applicable. Not applicable. (a) Powers of Attorney for Craig D. Cloyed, Steven Guterman, Martha E. Marcon and Loretta McCarthy. /4/ /1/ Incorporated herein by reference to Post-Effective Amendment No. 10 to this Registration Statement filed on May 19, 1997. /2/ Incorporated herein by reference to Post-Effective Amendment No. 11 to this Registration Statement filed on April 29, 1998. /3/ Incorporated herein by reference to Post-Effective Amendment No. 29 to this Registration Statement filed on April 28, 2011. /4/ Incorporated herein by reference to Pre-Effective Amendment No. 1 to the Registration Statement on Form N-6 filed by First Investors Life Insurance Company on behalf of First Investors Life Separate Account E on March 14, 2014 (File Nos. 333-191937; 811-21742). /5/ Incorporated herein by reference to Post-Effective Amendment No. 38 to this Registration Statement filed on April 28, 2014. C-1 Item 25.Directors and Officers of the Depositor The following are the Directors and Officers of First Investors Life Insurance Company (unless otherwise noted, an individual’s business address is 40 Wall Street, New York, New York 10005). Name and Principal Position and Office with Business Address First Investors Life Insurance Company Carol Lerner Brown Secretary Craig D. Cloyed Director William H. Drinkwater Senior Vice President and Chief Actuary Lawrence M. Falcon Senior Vice President and Comptroller Raritan Plaza 1 Edison, NJ 08837 Francis X. Gannon Chief Financial Officer and Treasurer Raritan Plaza 1 Edison, NJ 08837 Anthony M. Garcia Director Steven Guterman Director Jason Helbraun Assistant Vice President William M. Lipkus Raritan Plaza 1 Edison, NJ 08837 Chairman and Director Martha E. Marcon Director Loretta McCarthy Director Glen Mueller Vice President and Chief Underwriter Raritan Plaza 1 Edison, NJ 08837 David Schimmel Vice President Raritan Plaza 1 Edison, NJ 08837 John Shey Assistant Vice President Carol E. Springsteen President and Director C-2 Item 26.Persons Controlled by or Under Common Control with the Depositor or Registrant Registrant is a Separate Account of First Investors Life Insurance Company, the Depositor, and, as such, might be deemed to be controlled by First Investors Life Insurance Company.First Investors Life Insurance Company’s parent company is First Investors Consolidated Corporation (FICC) (Delaware), a holding company.Set forth below are all persons controlled by FICC: Administrative Data Management Corp. (New York).Ownership: 100% owned by FICC; Principal Business: Transfer Agent; Affiliate of First Investors Life Insurance Company. First Investors Corporation (New York).Ownership:100% owned by FICC; Principal Business: Broker-Dealer; Affiliate of First Investors Life Insurance Company. First Investors Management Company, Inc. (New York).Ownership: 100% of voting common stock owned by FICC; Principal Business: Investment Advisor; Affiliate of First Investors Life Insurance Company. First Investors Advisory Services, LLC (Delaware).Ownership: 100% owned by FICC; Principal Business: Investment Advisor; Affiliate of First Investors Life Insurance Company. FICC’s parent company is The Independent Order of Foresters (Canada), a fraternal benefit society.The organizational chart below sets forth all persons that are controlled by The Independent Order of Foresters. None of the persons identified in this Item is a subsidiary of the Registrant.Therefore, the only financial statements being filed are those of the Registrant and First Investors Life Insurance Company. *The organizational chart below is current as of June 12, 2014. C-3 C-4 Item 27.Number of Contractowners As of May 31, 2014, the number of owners of variable annuity contracts offered by First Investors Life Variable Annuity Fund C was 6,595. Item 28.Indemnification Article V of the By-Laws of First Investors Life Insurance Company provides as follows: Section 5.6 Indemnification of Directors, Officers and Employees. Any person made, or threatened to be made, a party to an action or proceeding (including, without limitation, one by or in the right of the Corporation to procure a judgment in its favor), whether civil, criminal, administrative or investigative, including an appeal therein, by reason of the fact that he or she, his or her testator or testatrix or intestate then is or was a director, officer or employee of the Corporation, or then serves or has served any other corporation, partnership, joint venture, trust, employee benefit plan or other enterprise, in any capacity at the request of the Corporation, shall be indemnified by the Corporation against expenses, judgments, fines, attorney’s fees, and amounts paid in settlement to the full extent that officers, directors and employees are permitted to be indemnified by the laws of the State of New York. The provisions of this section shall not adversely affect any right to indemnification which any person may have apart from the provisions of this section. The Corporation may also provide for indemnification and advancement of expenses to any director or officer to the extent provided in a resolution of shareholders, resolution of directors or an agreement providing for such indemnification. Reference is hereby made to the New York Business Corporation Law, Sections 721 through 726. The general effect of this Indemnification will be to indemnify any person made, or threatened to be made, a party to an action by or in the right of the corporation to procure a judgment in its favor by reason of the fact that the person, or that person's testator or intestate, is or was a director or officer of the corporation, or is or was serving at the request of the corporation as a director or officer of any other corporation of any type or kind, domestic or foreign, of any partnership, joint venture, trust, employee benefit plan or other enterprise, against amounts paid in settlement and reasonable expenses, including attorney's fees, actually and necessarily incurred in connection with the defense or settlement of such action, or in connection with an appeal therein if such director or officer acted in good faith, for a purpose reasonably believed by that person to be in, and not opposed to, the best interests of the corporation and not otherwise knowingly unlawful. The directors and officers of First Investors Life are insured against certain liabilities arising out of their conduct in such capacities. The policy is subject to certain terms and conditions and to the specified coverage limit set forth in the policy. Item 29.
